Butlee, D. J.
The liability for freight is not denied; but the respondents claim a set-off, (1) of T4, 8, 8, consignee’s inward commissions; (2) $148.70, vessel’s bills paid; (3) $75, consignee’s outward commissions, and (4) $250, damages for violation of contract, — re- ■ specting employment at New York. The first and second items are not disputed. The third cannot be allowed. These commissions would have accrued to respondents if they had been employed in New York, and again become consignees of the cargo. The provision, in effect, is that the consignees, to whom the vessel is to be addressed, inward and outward, shall be paid 2⅜ per cent, on amount of freight. The commissions involved were an incident of the employment stipulated for, in New York; and the loss is included in the consequences of libellant’s failure to observe this stipulation,— if he did so fail. The only questions in the case, therefore, are: Did libellant fail in this respect ? and, if he did, what sum should be paid as damages? That he did so fail I have no doubt. Having employed another, the burden is on him to show that respondents declined the service. The witness on whom ho relies to prove this— (though interested to help him out, having been the runner, or drummer, of another firm, and having succeeded in capturing the business,) —very distinctly says that he secured the employment immediately upon the vessel’s arrival, without consultation with respondents. When the respondents’ office was subsequently visited it was on account of other business. It is quite clear they were afforded no opportunity to furnish the outward cargo. The master indeed seems entirely to have overlooked his obligation in this respect; and the# witness, (who secured the business for his employers,) says he was unaware of the obligation. No change had occurred in the respondents’ firm that justified the master’s course. They could, and we must suppose would, have performed the service, if employed to do so. What compensation should they have for the loss of this employment ? The contract says fifty guineas, — deducted from the freight. The libellant’s position, that this is a “penalty,” is unsound. The precise extent of injury likely to ensue from loss of such employment is difficult to ascertain; and the probable amount, looking at incidental disadvantages, is not very greatly in excess of the sum named. The parties have expressly stated it to be the amount which shall be paid, and have pointed out the manner of securing its payment. It is unnecessary to enter upon the learning respecting “liquidated *444damages.” Where the sum named is intelligently and unequivocally-stated to be the ascertained or liquidated damages for breach of a contract, and the language is not qualified or rendered doubtful by other expressions contained in the paper,—and especially where the actual extent of damage is difficult of ascertainment, and the.sum named is not very greatly in excess of the probable injury, the amount will be treated as “liquidated damages.” Such are the circumstances here; and the 50 guineas, in addition to the two undisputed sums before referred to, must be deducted from the freight. For the balance thus ascertained, less respondents’ costs since filing his answer, the libellant will receive a decree, with costs to the date of filing answer. The respondents having tendered payment of the amount now found to be doe, with costs at the time of making answer, should not only not be charged with costs since that time, but should be reimbursed what they have necessarily expended in making defence.